UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1761


NIGISTI WOLDEHAWARIAT BETOW,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 25, 2014              Decided:   March 6, 2014


Before KING and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.    Stuart F. Delery, Assistant Attorney
General, Francis    W.   Fraser,   E.  Tayo   Otunla,  Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nigisti Woldehawariat Betow, a native of Eritrea and a

citizen of Ethiopia, petitions for review of an order of the

Board    of    Immigration        Appeals     (“Board”)      dismissing         her   appeal

from the immigration judge’s decision finding Betow ineligible

for   adjustment       of   status       as   an    alien    who    knowingly         made   a

frivolous application for asylum.                    Based on our review of the

record,       we   conclude       that   substantial        evidence      supports       the

agency’s finding that Betow knowingly filed a frivolous asylum

application.         See Matter of Y-L-, 24 I. & N. Dec. 151, 155-60

(B.I.A. 2007).        Accordingly, we deny the petition for review for

the reasons stated by the Board.                    See In re Betow, (B.I.A. May

23, 2013).         We dispense with oral argument because the facts and

legal    contentions        are    adequately        presented      in    the    materials

before    this      court   and    argument        would    not    aid   the    decisional

process.



                                                                         PETITION DENIED




                                              2